DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 17 recites the broad recitation the transmitter is configured to generate the first set of radar signals using a combination of analog beamforming and digital beamforming; and the receiver is configured to generate the first virtual array response using a combination of analog beamforming and digital beamforming, and the claim also recites “the transmitter is configured to generate the first set of radar signals using analog beamforming and the receiver is configured to generate the first virtual array response using digital beamforming, or the transmitter is configured to generate the first set of radar signals using digital beamforming and the receiver is configured to generate the first virtual array response using analog beamforming" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11, 17, 21, 32, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190379882) in view of Rosenbaum et al (US 10634764).
With respect to claims 1, 11, and 21, Lee teaches a radar apparatus (para 123, “the advanced radio system may be an electronic device to transmit and receive signal, and perform a sensing function using 3D and/or 2D”), comprising: a transmitter including a plurality of transmit antennas (para 165, “The antenna array consists of multiple sub-arrays”), the transmitter being configured to transmit a first set of radar signals each signal in the first set of radar signals being transmitted by a separate transmit antenna and corresponding to a same transmit signal (para 164, “to applying various phase shifts to the OFDM waveform, the digital beam former 216 is operated such that the proper energy emitting elements of array 226 are energized in accordance with a desired target within the FoV of the imaging sensor that is to be illuminate”), but with a particular phase applied that is specific to the separate transmit antenna (para 164, “to applying various phase shifts to the OFDM waveform, the digital beam former 216 is operated such that the proper energy emitting elements of array 226 are energized in accordance with a desired target within the FoV of the imaging sensor that is to be illuminate”); and a receiver including a plurality of receive antennas (para 175, “Transmit energy that is reflected from an object is received by energy detector elements of array 226. It will be readily understood that other energy not originally transmitted by the 3D imaging sensor 200 may also detected by the array 226” And para 191, “The object and a reflection of a signal to the array 226 is shown in FIG. 4.”), the receiver being configured to: receive the first set of radar signals using the plurality of receive antennas (para 186, “The round-trip time for each of the transmit signals is estimated using coherent processing“); generate a first virtual array response corresponding to an array of virtual antennas (para 40, “coordinates of a virtual 2D array. The 1D array is steerable in horizontal or vertical directions to position elements of the 1D array to x, y coordinates of a virtual 2D array. Such a steerable 1-D array is thus operable as a virtual 2-D array”) wherein the first virtual array response covers a subset of directions within a field of view (para 9, “a portion of the emitted first signal that is reflected from at least one object in a scene in a field -of-view,”), the transmitter is configured to generate the first set of radar signals using analog beamforming and the receiver is configured to generate the first virtual array response using digital beamforming, or the transmitter is configured to generate the first set of radar signals using digital beamforming (para 214, “the PN sequence modulated and MIMO processed digital waveform may be applied directly to a digital beam former instead of being applied first to an orthogonal digital waveform generator”) and the receiver is configured to generate the first virtual array response using analog beamforming (para 216, " The reflected energy may be detected, and an analog beam formed by the 3D imaging sensor. The receiving analog beam former applies a non-varying phase shift to the received reflected transmit signal”).
With respect to claims 1, 11, and 21, Lee does not teach a splitter configured to split a transmit signal into a plurality of transmit signals, where a respective phase is applied to each transmit signal of the plurality of transmit signals and the plurality of transmit signals correspond to the first set of radar signals transmitted by the transmitter. Rosenbaum teaches a splitter configured to split a transmit signal into a plurality of transmit signals, where a respective phase is applied to each transmit signal of the plurality of transmit signals and the plurality of transmit signals correspond to the first set of radar signals transmitted by the transmitter (fig 6 and col 10, 51-67, “phase shifters 170 for each radiator element, and attenuators 172 for each radiator element”). It would have been obvious to modify Lee to include a splitter configured to split a transmit signal into a plurality of transmit signals, where a respective phase is applied to each transmit signal of the plurality of transmit signals and the plurality of transmit signals correspond to the first set of radar signals transmitted by the transmitter because it is merely a substitution of a well-known beamformer of Lee with the beamformer of Rosenbaum to yield a predictable beamformer.
With respect to claim 7, 11, 32, Lee teaches the transmitter is configured to transmit the first set of radar signals concurrently (para 165, “phase mapping by DBF TX circuit 216 may affect the direction, size, shape, and amplitude of the beam illuminating a particular area of the FoV of the array”).
With respect to claim 8 and 17,  Lee teaches the transmitter is configured to generate the first set of radar signals using a combination of analog beamforming and digital beamforming; and the receiver is configured to generate the first virtual array response using a combination of analog beamforming and digital beamforming (para 214, “the PN sequence modulated and MIMO processed digital waveform may be applied directly to a digital beam former instead of being applied first to an orthogonal digital waveform generator” and para 216, " The reflected energy may be detected, and an analog beam formed by the 3D imaging sensor. The receiving analog beam former applies a non-varying phase shift to the received reflected transmit signal”).
With respect to claim 35, Rosenbaum teaches each respective phase is applied to each transmit signal of the plurality of transmit signals in and analog domain (col 10, lines 51-67, “phase shifters 170 for each radiator element, and attenuators 172 for each radiator element”. Since the beam controller uses an attenuator, the signal is analog). It would have been obvious to modify Lee to include each respective phase is applied to each transmit signal of the plurality of transmit signals in and analog domain because it is merely a substitution of a well-known beamformer circuitry of Lee with the beamformer circuitry of Rosenbaum to yield a predictable beamformer.
With respect to claim 36, Rosenbaum teaches the splitter includes an analog splitter (fig 7 shows the RF int out, into the splitter/summer 168). It would have been obvious to modify Lee to include the splitter includes an analog splitter because it is merely a substitution of a well-known beamformer circuitry of Lee with the beamformer circuitry of Rosenbaum to yield a predictable beamformer.
Claims 2, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rosenbaum as applied to claims 1, 11, and 21 above, and further in view of Hong et al (US 20190324133).
With respect to claim 2, 12, and 22 Lee teaches the transmitter is configured to generate the first set of radar signals using analog beamforming (para 215, “The transmit signal may be analog beam formed prior to being emitted by the array”).
With respect to claim 2, 12, and 22 Hong teaches the receiver is configured to generate the first virtual array response using digital beamforming (fig 7a-7c and para 73, “S133 may include dynamically selecting the receiver elements used to perform digital beamforming techniques”) the plurality of transmit antennas are more sparsely spaced than the plurality of receive antennas (para 73, “preferably includes performing digital beamforming for a given object-tracking element array using every element”). It would have been obvious to modify Lee in view of Rosenbaum to include the receiver is configured to generate the first virtual array response using digital beamforming because it is merely a substitution of the analog receiver beamformer of Lee with the digital receive beamformer of Hong that yields a predictable results of being less complex and using less power. (see paragraph 22 of Delos et al (US 20190072657)). It would have been obvious to modify Lee in view of Rosenbaum to include the plurality of transmit antennas are more sparsely spaced than the plurality of receive antennas because it is merely applying a known technique of antenna spacing design to a known beamforming device to yield a predictable result.
Claims 3, 13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rosenbaum as applied to claims 1, 11, and 21 above, and further in view of Searcy et al (US 20160033632).
With respect to claim 3, 13, 23, Lee teaches the transmitter is configured to generate the first set of radar signals using digital beamforming (para 214, “the PN sequence modulated and MIMO processed digital waveform may be applied directly to a digital beam former instead of being applied first to an orthogonal digital waveform generator”) and the receiver is configured to generate the first virtual array response using analog beamforming (para 216, " The reflected energy may be detected, and an analog beam formed by the 3D imaging sensor. The receiving analog beam former applies a non-varying phase shift to the received reflected transmit signal”). 
With respect to claim 3, 13, and 23 Searcy teaches the plurality of receive antennas are more sparsely spaced than the plurality of transmit antennas (fig 5a). It would have been obvious to modify Lee in view of Rosenbaum to include the plurality of receive antennas are more sparsely spaced than the plurality of transmit antennas because it is merely applying a known technique of antenna spacing design to a known beamforming device to yield a predictable result.
Claims 4, 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 11, and 21 above, and further in view of Hong et al (US 20200145078).
With respect to claim 4, 14, and 24 Hong teaches the receiver is further configured to: receive a second set of radar signals transmitted from the transmitter after the first set of radar signals; and generate, based on the second set of radar signals, a second virtual array response, wherein the second virtual array response covers a different subset of directions within the field of view than the first virtual array response (para 108, “a first virtual plane vertical to the first virtual axis, at a first distance from the array; a second beam formed along a second virtual axis extended in a second direction, and having the HPBW on a second virtual plane vertical to the second virtual axis, at a first distance from the array, where the second virtual axis forms a first elevation angle with the first virtual axis; a third beam formed along a third virtual axis extended in a third direction, and having the HPBW on a third virtual plane vertical to the third virtual axis, at the first distance from the array, where the third virtual axis forms a second elevation angle with the first virtual axis”). It would have been obvious to modify Lee in view of Rosenbaum to include the receiver is further configured to: receive a second set of radar signals transmitted from the transmitter after the first set of radar signals; and generate, based on the second set of radar signals, a second virtual array response, wherein the second virtual array response covers a different subset of directions within the field of view than the first virtual array response because it is merely applying a known technique of detected objects in a field of view to a known beamforming device ready for improvement to yield a predicable beamformer.
Claims 5, 15, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rosenbaum in view of Hong as applied to claims 4, 14, and 24 above, and further in view of Oswald et al (US 20110241928).
With respect to claim 5, 15, and 25, Oswald teaches first subset of directions and a second subset of directions each include an elevation direction and multiple azimuth directions (para 374, “A receiver array that is arranged at such an angle may form part of a wider radar system comprising a plurality of similar receiver arrays configured to provide an upwardly pointing field of view in different directions around the single turbine/wind farm”). It would have been obvious to modify Lee in view of Rosenbaum in view of Hong to include first subset of directions and a second subset of directions each include an elevation direction and multiple azimuth directions because it is merely a combining the beamformer of Lee with the beamforming scan procedure of Ozwald to yield a predictable beamformer.
Claims 6, 16, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rosenbaum in view of Hong as applied to claims 4, 14, and 24 above, and further in view of Yonak et al (US 20080272955).
With respect to claim 6, 16, and 26, Yonak teaches the transmitter is configured to determine a first set of phase rotations for transmitting the first set of radar signals and a second set of phase rotations for transmitting the second set of radar signals, the first set of phase rotations being different from the second set of phase rotations (para 78, “Scanning may be achieved through mechanical rotation of the antenna, phase adjustments between radiative elements, or other approaches known in the art”). It would have been obvious to modify Lee in view of Rosenbaum in view of Hong to include the transmitter is configured to determine a first set of phase rotations for transmitting the first set of radar signals and a second set of phase rotations for transmitting the second set of radar signals, the first set of phase rotations being different from the second set of phase rotations because it is merely a combining the beamformer of Lee with the beamforming scan procedure of Yonak to yield a predictable beamformer.
Claims 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rosenbaum applied to claims 8 and 17 above, and further in view of Kim (US 20190361114).
With respect to claim 9 and 18, Kim teaches the digital beamforming that the transmitter is configured to perform and the analog beamforming that the receiver is configured to perform together cause an elevation direction to be scanned (fig 4a, and para 103, “The vehicle radar controlling apparatus causes the transmitting antenna array 411 to radiate a plurality of beams at a desired elevation. In addition, the receiving antenna array 413 receives reflected beans, and the vehicle radar controlling apparatus processes the signals received from the antenna array to determine an angular resolution corresponding to an elevated direction”). It would have been obvious to modify Lee in view of Rosenbaum to include the digital beamforming that the transmitter is configured to perform and the analog beamforming that the receiver is configured to perform together cause an elevation direction to be scanned because it is merely a combining the beamformer of Lee with the beamforming scan procedure of Kim to yield a predictable beamformer.
With respect to claim 10 and 19, Kim teaches the digital beamforming that the receiver is configured to perform and the analog beamforming that the transmitter is configured to perform together cause an azimuth direction to be scanned (fig 4b and para 105, “the virtual MIMO array 425 may not have an angular resolution in a vertical or an elevated direction that is provided by the virtual MIMO array”). It would have been obvious to modify Lee in view of Rosenbaum to include the digital beamforming that the transmitter is configured to perform and the analog beamforming that the receiver is configured to perform together cause an elevation direction to be scanned because it is merely a combining the beamformer of Lee with the beamforming scan procedure of Kim to yield a predictable beamformer.
Claims 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rosenbaum applied to claims 11 and 1 above, and further in view of Culkin (US 20190227157).
With respect to claim 20 and 31, Lee teaches generating, by the radar transmitter, the first set of radar signals using a digital to analog converter (DAC), wherein the DAC is shared by the plurality of transmit antennas (fig 2a, item 218 and para 149). 
With respect to claim 20 and 31, Culkin teaches converting, by the radar receiver, the first set of radar signals into digital signals using a set of analog to digital converters (ADCs), each ADC in the set of ADCs being coupled to a separate receive antenna (fig 2a item 230, and para 178). It would have been obvious to modify Lee in view of Rosenbaum include converting, by the radar receiver, the first set of radar signals into digital signals using a set of analog to digital converters (ADCs), each ADC in the set of ADCs being coupled to a separate receive antenna because it is merely a combination of the receiver beamformer of Lee with the convert the received signal into a processable signal of Culkin to obtain a beamformer that processes a received signal.
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rosenbaum applied to claims 11 and 1 above, and further in view of Searcy et al (US 20160033632).
With respect to claim 33 Searcy teaches each antenna of the plurality of transmit antennas is spaced from all other antennas in the plurality of transmit antennas by a distance greater than two times a wavelength of one or more analog signals (fig 7a, items TX1 and TX2). It would have been obvious to modify Lee in view of Rosenbaum include each antenna of the plurality of transmit antennas is spaced from all other antennas in the plurality of transmit antennas by a distance greater than two times a wavelength of one or more analog signals because it is merely a combining the beamformer of Lee with the beamforming scan procedure of Searcy to yield a predictable beamformer.
With respect to claim 34, Searcy teaches the plurality of receive antennas are spaced from one another by one half the wavelength (fig 7a, items RX1, RX2, RX3, and RX4). It would have been obvious to modify Lee in view of Rosenbaum include the plurality of receive antennas are spaced from one another by one half the wavelength because it is merely a combining the beamformer of Lee with the beamforming scan procedure of Searcy to yield a predictable beamformer.
Response to Arguments
With respect to the arguments with regard to 1112 rejections, Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. Applicant argues:
Claims 1 and 11 are not narrower than respecting claims 8 and 17.
Response: claims 1 recites that a transmitter is a digital beamforming and the receiver uses analog beamforming or the transmitter uses analog beamforming and the receiver uses digital beamforming. Claim 8 and 17 state the transmitter is configured to generate radar signals using a combination of the analog beamforming and the digital beamforming. Meaning that it could be an analog beamformer or a digital beamforming but could also use both analog and digital beamforming to generate radar signals. Since the broadest reasonable interpretation of claim 1 does not include the transmitter using both analog and digital beamforming simultaneously, claim 1 and 11 is narrower than claim 8 and 17. The same rational is also applicable to the receiver. 
Second even if arguendo claim one could be interpreted as the transmitter could be interpreted that it uses both analog and digital beamforming, which would be an unreasonable broad interpretation. The claim clearly states that the transmitter is configured to use analog when the receiver using digital beamforming and there is not combination of the transmitter and receiver being digital beamformers or analog beamformers which is a possibility in claim 8 and 17, therefore claims 8 and 17 are both broader than claims 1 and 11.
With respect to arguments with regard to the 102 and 103 rejections, Applicant’s arguments with respect to claim(s) 8/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 20190361114) teaches transmit and receiver digital beamforming and transmit and receiver analog beamforming.
KO (US 20190319355) teaches using a combination of analog and digital beamforming. 
Sumi (US 20160157828) teaches the transmission beamforming can be carried out by analog processing or digital processing, and the reception beamforming is carried out by digital processing. Thus, in the present invention, a beamformer performing reception beamforming by digital processing by all means is referred to as a digital beamformer.
Delos et al (US 20190072657) teaches “beam forming is a signal processing technique used in antenna arrays for directional signal transmission or reception. Digital beam forming may permit fine delay control in RF applications but may require higher-end integrated circuits, such as field-programmable gate arrays (FPGAs) or application-specific integrated circuits (ASICs), which may be expensive or power intensive. Analog beam forming is less expensive or power intensive than digital beam forming but analog beam forming does not allow for fine delay adjustments. A multi-channel RF system is disclosed which is cost-effective and allows for fine delay control in RF applications requiring phase shifts across multiple channels” (para 12).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648